947 F.2d 942
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.RICHMOND TENANTS ORGANIZATION, INCORPORATED;  Debra J.Steele;  Cora L. Peoples;  Regina M. Thompson,Plaintiffs-Appellants,andShirley M. Washington, Plaintiff,v.RICHMOND REDEVELOPMENT AND HOUSING AUTHORITY, Defendant-Appellee.
No. 91-2608.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 2, 1991.Decided Nov. 8, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-90-576-3)
Argued:  Henry Woods McLaughlin, III, Central Virginia Legal Aid Society, Inc., Richmond, Va., for appellants.
William Gray Broaddus, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellee.
On Brief:  David B. Rubinstein, Evan Greely Lewis, Virginia Poverty Law Center, Richmond, Va., for appellants.
William Keith Martin, Robert Luther Hodges, McGuire, Woods, Battle & Boothe, Richmond, Va., Roger Lee Gregory, Arnold Reginald Henderson, Wilder & Gregory, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and MICHAEL, United States District Judge for the Western District of Virginia, Sitting by Designation.
OPINION
PER CURIAM:


1
When Richmond Redevelopment and Housing Authority, a public housing authority established pursuant to the United States Housing Act of 1937, 42 U.S.C. § 1401, et seq.  (1988), adopted changes for the lease agreements with its tenants to address a crime problem in Richmond's public housing, several tenants and the Richmond Tenants Association filed suit, challenging the adequacy of notice of the changes and their reasonableness within the meaning of 42 U.S.C. § 1437d(l) (1988).   Following trial, the district court made extensive findings of fact and stated its conclusions of law.   The district court found that the notice given by the authority was legally adequate and, as a matter of fact, not misleading.   It also found several of the challenged lease provisions reasonable, and with respect to the remaining challenged provisions it made minor modifications by invalidating offending clauses.   This appeal followed.


2
We have reviewed the record carefully, considered the briefs and arguments of counsel, and studied the decision of the district court.


3
Finding the arguments of the appellants without merit, we affirm the judgment of the district court for the reasons given by the district court in its well considered findings of fact and conclusions of law.   See Richmond Tenants Organization, Inc. v. Richmond Redevelopment and Housing Authority, No. CA-90-576-3 (E.D.Va. December 3, 1990, as amended December 21, 1990).   J.A. 71-98, 103-04.


4
AFFIRMED.